Citation Nr: 0708951	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  00-16 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including                post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1972 to 
August 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Montgomery, 
Alabama, which denied claims for service connection for a  
nervous disorder, and a right foot disability.  A hearing was 
held in March 2001     at the RO before a local Decision 
Review Officer (DRO).

On the Board's consideration of these claims in July 2005, it 
was initially observed that there existed a March 1978 RO 
rating decision already of record that denied  the veteran's 
original claims for service connection for psychiatric and 
right foot disabilities.  Since he did not initiate an appeal 
of this decision within one-year from notification of it 
(that same month), the RO's decision become final and binding 
upon him.  This in turn, required the presentation of new and 
material evidence to reopen his claims, prior to 
reconsideration of them on the merits, i.e., on a de novo 
basis.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).   

The Board then reopened the previously denied claims for 
service connection for psychiatric and right foot disorders, 
based on the finding that new and material evidence had been 
received -- but remanded the underlying claims on the merits   
to the RO (via the Appeals Management Center (AMC) in 
Washington, D.C.)       for additional development.  In March 
2006, the AMC granted service connection for residuals of a 
right foot injury, as well as the residuals of a right ankle 
injury.         The veteran did not appeal the initial rating 
or effective date assigned for these conditions -- so the 
issue of his claimed right foot disability has been resolved 
and is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  However, the AMC continued 
the denial of the remaining     claim pertaining to a 
psychiatric disorder.  In view of the veteran's statements     
and recently obtained medical evidence, the Board has since 
characterized             this claim as that of service 
connection for a psychiatric disorder to include           
the condition of PTSD.

Unfortunately, though, still further development of the 
evidence is required before deciding the claim on appeal.  So 
it is again being REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The preceding development and adjudication of the matter 
presently under consideration, consisted of the Board's July 
2005 decision/remand that reopened the claim for service 
connection for a psychiatric disorder, and then remanded the 
underlying claim on the merits for further development and 
consideration.           The initial decision to reopen the 
veteran's claim was based on receipt of competent evidence of 
diagnoses of one or more mental disorders, including mild 
situational depression, recurrent major depression, bipolar 
disorder and schizophrenia, evidence not previously of record 
at the time of the original March 1978 decision -- and hence, 
new and material evidence to warrant reopening it.  Upon 
remanding  the claim for reconsideration de novo, those 
development actions specified included the directive that the 
veteran receive a VA psychiatric examination, to ascertain   
the proper diagnosis and likely etiology of the condition 
claimed.  

Following an examination in November 2005, the diagnosis was 
rendered of PTSD, with secondary depression, and it was 
opined that this condition was more likely than not due to 
military service.  In addition to this favorable opinion,                
more information is still necessary to confirm whether all of 
the criteria that are    set forth under 38 C.F.R. § 3.304(f) 
for service connection for PTSD have been met, and which 
should be conducted on remand again, as discussed further 
below.          Of initial significance, however, is that the 
November 2005 examination report, particularly when 
considered along with the veteran's March 2000 correspondence 
(adjudicated as his petition to reopen) in which he 
specifically requested           service connection for PTSD, 
amongst other mental health disorders, warrants consideration 
of this condition as a current claimed disability.  So the 
claim has accordingly been expressed in terms of service 
connection for a psychiatric disorder including PTSD.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) ("VA's statutory 
'duty to assist' must extend this liberal reading [of the 
questions presented for adjudication] to include issues 
raised in all documents or oral testimony submitted prior to 
the BVA decision."), citing Myers v. Derwinski,          1 
Vet. App. 127, 129 (1991).  See too, Kalman v. Principi, 18 
Vet. App. 522, 524 (2004). 

As the veteran's claim is to be recharacterized to this 
extent, it likewise follows   that he must receive notice of 
the revised issue on appeal, notwithstanding that it is part 
and parcel of the underlying claim pertaining to an acquired 
psychiatric disorder, when considering also that there are 
separate regulatory requirements for establishing service 
connection for PTSD.  In relevant notice documents thus far, 
including the October 2006 supplemental statement of the case 
(SSOC), the issue was identified as that of service 
connection for an unspecified psychiatric disorder. So a 
remand is required to provide comprehensive notice of the 
issue currently on appeal, and the ensuing opportunity to 
provide any further relevant evidence and information.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993) (if the 
Board in proceeding to decide a question not decided by the 
agency of original jurisdiction (AOJ) would raise the 
possibility that the claimant would be prejudiced due to 
insufficient notice of the need to address that issue, then 
the claim must be remanded to the AOJ for further 
consideration).  See also VAOPGPREC 16-92 (July 24, 1992).

In addition, while this claim is on remand, the RO (AMC) 
should undertake   further measures as appropriate to 
supplement the evidence of record.  

Preliminarily, it should be noted that service connection for 
PTSD, in particular, requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).




In this regard, as mentioned, there is already a competent 
diagnosis of PTSD of record, provided by the November 2005 VA 
examiner.  The examiner indicated  that this diagnosed 
condition was considered to be related to military service.       
The examination report further states that the in-service 
stressful experience           the veteran identified was 
that while stationed in the demilitarized zone (DMZ)      in 
Korea, near Camp Stanley, that his unit was constantly on 
alert and there were rumors of going to war.  He stated that 
he learned of an incident in which there had recently been 
hostilities between U. S. and North Korean troops.  He 
indicated that he was assigned to conduct guard duty near the 
border. 

Under 38 C.F.R. § 3.304(f), to support a claim for service 
connection for PTSD,  one there a medical diagnosis of 
record, the next inquiry is whether there is a stressor that 
has been confirmed.  The veteran's identified stressor does 
not involve an allegation of participation in combat, and 
thus confirmation would need to be obtained by objective 
sources including, but not limited to, service records.
Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  

As of yet, this event has not been independently verified.  
Accordingly, even while the November 2005 examiner's opinion 
initially appears to be favorable on the question of 
etiology, the confirmation of an alleged stressor nonetheless 
is still an additional requirement to establishing all 
elements of his claim.

Hence, the veteran should be afforded the opportunity to 
provide supporting details as to his claimed in-service 
stressors relevant to the issue of service connection for 
PTSD, for assistance with continued attempts at independent 
verification of them.  While the AMC requested similar 
information in its June 2006 correspondence (without a 
response at that time), this was prior to more thorough 
notice of the specific issue on appeal.  So another 
informational request to assist with         stressor 
development should be accomplished.  




Upon consideration of additional supporting details from him, 
the RO should then contact the U. S. Army and Joint Services 
Records Research Center (JSRRC)         to obtain relevant 
unit history information that pertains to his claimed 
stressors  from service.  Also, the aforementioned November 
2005 medical opinion considered the stressful incident 
described above as the basis for the veteran's claim.  If 
there is any other claimed stressor that is identified, and 
eventually independently verified, then further examination 
would also be necessary to clarify if this event itself is 
associated with a diagnosis of the condition claimed.                  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to making any determination on 
the merits   on the claim for service 
connection for a psychiatric disorder, 
including PTSD, ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations has been completed.                    
In particular, ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002)              and their 
implementing regulations, especially              
38 C.F.R. § 3.159(b) and (c)(2) (2006), 
are fully complied with and satisfied.  
This should include requesting the 
veteran to provide any relevant 
evidence in his possession pertaining 
to the claim      at issue that is not 
currently on file.





2.	Provide the veteran with another 
opportunity to identify any additional 
information that pertains to the 
process of stressor verification, to 
include such details as specific 
locations, dates (preferably within a           
two-month time period), the names of 
any other individuals involved, and his 
unit designation at the      time of 
the event(s) claimed.

3.	Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors.  This should include a 
request for relevant unit history 
information from the JSRRC as 
necessary.

4.	Provided only that the veteran 
identifies an               in-service 
stressor other than the incident 
described        during when he was 
stationed in the KMZ in Korea, and this 
incident is eventually verified, then 
schedule the veteran for another VA 
psychiatric examination to determine 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that he has PTSD due to 
this additional confirmed stressor.  
In making this determination, only a 
stressor that is related to 
participation in combat during service 
or that has been independently verified 
is to be considered.  To assist in 
making this important determination, 
the veteran's claims folder must be 
forwarded to the examiner for a review 
of the pertinent medical history, 
including a complete copy of this 
remand.  

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).
6.	Then adjudicate the claim for service 
connection for a psychiatric disorder, 
including PTSD, on the merits, in light 
of the additional evidence obtained.    
If the claim is not granted to 
the veteran's satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




